                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 1 of 17



     1

     2

     3

     4

     5

     6

     7

     8

     9                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DISTRICT OF WASHINGTON
    10                                              IN TACOMA

    11

    12    UNITED STATES OF AMERICA,              )
                                                 )               Case No.
    13             Plaintiff,                    )
                                                 )
    14             v.                            )               UNITED STATES’ COMPLAINT
                                                 )               FOR PERMANENT INJUNCTION
    15    MANDUSTRIAL LLC; and                   )
          IAN JOHNSON,                           )
    16                                           )
                   Defendants.                   )
    17    _______________________________________)

    18
                   The United States of America (“United States”), by and through its undersigned counsel,
    19
         complains and alleges as follows:
    20

    21                                       NATURE OF THE ACTION

    22             1.        The United States brings this civil action against Defendants MANDUSTRIAL,

    23   LLC (“Mandustrial”) and Ian Johnson to obtain a permanent injunction requiring the Defendants

    24   to comply with federal employment tax laws. In particular, the United States seeks a permanent
          United States’ Complaint                   1                      U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                       Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 2 of 17



     1   injunction to require Mandustrial to timely file employment tax returns; to timely deposit with

     2   and pay to the Internal Revenue Service (“IRS”) the federal employment taxes it owes; and not

     3   to assign or transfer any property until taxes withheld from its employees’ paychecks are paid

     4   over to the United States. The United States seeks a permanent injunction against Ian Johnson to

     5   ensure that he cannot avoid the Court’s injunction against Mandustrial by starting another

     6   business.

     7
                                     JURISDICTION, VENUE, AND DEFENDANTS
     8
                   2.        Pursuant to 26 U.S.C. § 7401, this action is filed with the authorization of, and at
     9
         the request of, the Secretary of the Treasury of the United States, acting through his delegate, the
    10
         Chief Counsel of the Internal Revenue Service. The United States’ Complaint is filed at the
    11
         direction of the Attorney General of the United States.
    12
                   3.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
    13
         §§ 1340 and 1345, and 26 U.S.C. § 7402(a).
    14
                   4.        Venue is proper in the Western District of Washington pursuant to 28 U.S.C. §§
    15
         1391 and 1396 because Mr. Johnson resides in this judicial district, because Mandustrial operates
    16
         within this judicial district, and because a substantial part of the events or omissions giving rise
    17
         to the United States’ claim occurred, and continue to occur, within this judicial district.
    18
                   5.        Mandustrial is a Washington corporation that was incorporated on or about
    19
         August 5, 2011, and is a business that provides grooming services for men. Mandustrial was
    20
         administratively dissolved on March 4, 2019. However, upon information and belief,
    21
         Mandustrial continues to operate.
    22
                   6.        Mandustrial operates in Pierce County, Washington. Mr. Johnson resides in King
    23
         County, Washington. Because Mandustrial operates in Pierce County, and a substantial part of
    24
          United States’ Complaint                      2                      U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 3 of 17



     1   the events or omissions giving rise to this Complaint arose in Pierce County, the case should be

     2   assigned to the Tacoma Division pursuant to LCR 3(e)(1).

     3             7.        Mr. Johnson is and has been the owner, governor, sole member, and sole officer

     4   of Mandustrial since Mandustrial’s incorporation through the present.

     5             8.        Upon information and belief, Mandustrial has had employees from July 2012

     6   through the present.

     7
                                     DEFENDANTS’ EMPLOYMENT TAX OBLIGATIONS
     8
                   9.        Under 26 U.S.C. §§ 3102 and 3402, Mandustrial, as an employer, is required to
     9
         withhold federal income taxes and Federal Insurance Contributions Act (FICA) taxes from its
    10
         employees’ wages.
    11
                   10.       Under 26 U.S.C. § 7501, Mandustrial, as an employer, is required to hold in trust
    12
         for the United States the withholdings described in the previous paragraph.
    13
                   11.       Under 26 U.S.C. § 3111, Mandustrial, as an employer, is required to pay a FICA
    14
         excise tax on its employees’ wages.
    15
                   12.       Under 26 U.S.C. § 6302 and 26 C.F.R. § 31.6302-1, Mandustrial, as an employer,
    16
         is required to make semi-weekly deposits of the taxes described in Paragraphs 9 and 11 with an
    17
         authorized government depository.
    18
                   13.       Under 26 U.S.C. §§ 6011 and 6071 and 26 C.F.R. §§ 31.6011(a)-1, 31.6011(a)-4,
    19
         and 31.6071(a)-1, Mandustrial, as an employer, is required to file Form 941, Employer’s
    20
         Quarterly Federal Tax Returns. These returns are required to report the amounts of income and
    21
         FICA taxes withheld from Mandustrial’s employees’ wages, as well as Mandustrial’s own FICA
    22
         taxes. The returns must be filed by the last day of the first month following the end of the tax
    23
         period.
    24
          United States’ Complaint                     3                     U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                        Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 4 of 17



     1             14.       Under 26 U.S.C. § 3301, Mandustrial, as an employer, is required to pay a Federal

     2   Unemployment Tax Act (FUTA) tax on its employee’s wages.

     3             15.       Under 26 U.S.C. §§ 6011 and 6071 and 26 C.F.R. §§ 31.6011(a)-3 and

     4   31.6071(a)-1, Mandustrial, as an employer, is required to file Form 940, Employer’s Annual

     5   Federal Unemployment Tax Returns. These returns are required to report the amount of

     6   Mandustrial’s FUTA tax for the preceding year. The returns must be filed by the last day of

     7   January of the following year.

     8             16.       Under 26 U.S.C. § 6151 and 26 C.F.R. § 55.6151-1, Mandustrial, as an employer,

     9   is required to pay any balance shown on employment tax returns without assessment, or notice

    10   and demand, from the IRS. It is required to pay the balance no later than the due date of the

    11   return.

    12             17.       As an employer, Mandustrial has had the legal duties described in Paragraphs 9

    13   through 16 since 2012, and continues to have those duties.

    14
                   DEFENDANTS’ PERSISTENT FAILURE TO COMPLY WITH FEDERAL
    15                             EMPLOYMENT TAX LAWS

    16             18.       Mandustrial has repeatedly failed to comply with its employment tax obligations.

    17             19.       Since its incorporation in 2011 through the present, Mandustrial has failed to

    18   make any federal tax deposits or payments of federal employment taxes.

    19             20.       Since its incorporation in 2011 through the present, Mandustrial has failed to file

    20   employment and unemployment tax returns (IRS Forms 940 and 941), as well as corporate

    21   income tax returns (IRS Forms 1120), with the IRS.

    22             21.       Due to Mandustrial’s failure to make deposits and pay taxes as required, a duly

    23   authorized delegate of the Secretary of the Treasury timely assessed federal employment taxes,

    24   penalties, and interest against Mandustrial, in accordance with 26 U.S.C. § 6020(b). The
          United States’ Complaint                     4                       U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056

5
                             Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 5 of 17



     1   following table shows the unpaid assessed balances for each period since 2012 that has not yet

     2   been paid in full:

     3          TYPE OF
                  TAX                    TAX PERIOD          ASSESSMENT DATE                 UNPAID BALANCE1
     4
                     941                September 30, 2012       September 26, 2016                 $19,237.49
     5
                     941                December 31, 2012        September 26, 2016                 $31,821.88
     6               941                 March 31, 2013          September 26, 2016                 $33,529.92

     7               941                  June 30, 2013          September 26, 2016                 $33,321.75
                     941                September 30, 2013       September 26, 2016                 $33,115.07
     8
                     941                December 31, 2013        September 26, 2016                 $32,909.81
     9               941                 March 31, 2014          September 26, 2016                 $32,712.27
    10               941                  June 30, 2014          September 26, 2016                 $32,509.89
                     941                September 30, 2014       September 26, 2016                 $32,300.77
    11
                     941                December 31, 2014        September 26, 2016                 $26,427.54
    12               941                 March 31, 2015          September 26, 2016                 $31,884.56
    13               941                  June 30, 2015          September 26, 2016                 $31,675.50
                     941                September 30, 2015       September 26, 2016                 $31,467.83
    14
                     941                December 31, 2015        September 26, 2016                 $31,261.70
    15
                     941                 March 31, 2016          September 26, 2016                 $30,171.00
    16        TOTAL                                                                                $464,346.98

    17
                      22.       The total amount owed on these liabilities (including accrued interest and
    18
         penalties) as of April 22, 2019, is $464,346.98, plus interest and other statutory additions accrued
    19
         thereafter as provided by law. This amount does not include any tax liabilities owed for Forms
    20
         941 for the periods from the second quarter of 2016 through the fourth quarter of 2018, as well
    21
         as Forms 940 for the taxable years 2012 through 2018, for which Mandustrial has not filed a
    22

    23
         1
           This amount includes the balance owed for any taxes and penalties assessed and any accrued
    24   interest as of April 22, 2019 for each respective period.
             United States’ Complaint                        5                        U.S. DEPARTMENT OF JUSTICE
    25       (Case No. )                                                              Tax Division, Western Region
                                                                                      P.O. Box 683
                                                                                      Washington, D.C. 20044
                                                                                      Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 6 of 17



     1   return or made any deposits or payments.

     2             23.       As Mandustrial’s tax liabilities have grown, the IRS has repeatedly attempted to

     3   bring Mandustrial into compliance with the federal tax laws through administrative action, but

     4   has not been able to do so.

     5             24.       Mandustrial is aware of its obligations under the federal employment tax laws but

     6   refuses to comply with them.

     7             25.       Mr. Johnson is also aware of his obligations, and the obligations of Mandustrial,

     8   under the federal employment laws, but he refuses to comply with them.

     9             26.       At the same time that Mr. Johnson operated Mandustrial, he operated another

    10   business, 4th Element Construction Services, LLC. (“4th Element”). 4th Element was

    11   incorporated on or about February 26, 2011, and was administratively dissolved on June 2, 2014.

    12   As with Mandustrial, 4th Element has also accrued unpaid employment tax liabilities throughout

    13   its existence.

    14             27.       In an attempt to collect the unpaid federal employment tax liabilities of 4th

    15   Element and Mandustrial, the IRS assessed trust fund recovery penalties against Mr. Johnson

    16   pursuant to 26 U.S.C. § 6672 as a responsible person who willfully failed to collect, truthfully

    17   account for, and pay over the trust fund taxes due and owing. Mr. Johnson was assessed

    18   approximately $12,844 in trust fund recovery penalties as a responsible officer for 4th Element

    19   and approximately $197,160 in trust fund recovery penalties as a responsible officer for

    20   Mandustrial.

    21             28.       These trust fund recovery penalty assessments remain largely unsatisfied. The

    22   total amount owed on these liabilities (including accrued interest and penalties) as of April 22,

    23   2019 is $212,720.67, plus interest and other statutory additions accrued thereafter as provided by

    24
          United States’ Complaint                     6                       U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 7 of 17



     1   law.

     2             29.       Further, Mr. Johnson is not in compliance with his personal income tax

     3   obligations either, as he has failed to file income tax returns from 2012 through the present.

     4             30.       On April 21, 2016, Mr. Johnson filed for a Chapter 13 Bankruptcy, which was

     5   converted to a Chapter 7 Bankruptcy on September 8, 2016, and closed following a discharge.

     6   See Case No. 16-12114-CMA in the Bankruptcy Court for the Western District of Washington.

     7             31.       During the pendency of the Bankruptcy, Mr. Johnson had several

     8   communications, including in person meetings, with the Revenue Officer assigned to the case,

     9   and was advised that he was required to comply with federal employment tax laws. Further,

    10   during the creditors’ meeting under 11 U.S.C. § 341, Mr. Johnson was also informed of his

    11   obligation to comply with employment tax laws. He has not done so.

    12             32.       The IRS has alerted Mandustrial and Mr. Johnson of their obligations under the

    13   payroll tax laws on numerous occasions, but they refuse to comply.

    14             33.       Since as early as 2016, the IRS has had numerous communications with

    15   Mandustrial and Mr. Johnson concerning Mandustrial’s failure to comply with the federal

    16   employment tax laws. Specifically, the IRS has spoken to Mr. Johnson on multiple occasions,

    17   sent correspondence, served notices of intent to levy, recorded Notices of Federal Tax Liens

    18   (“NFTLs”), and otherwise warned Mr. Johnson that the IRS would take further action if

    19   Mandustrial continued to fail to comply with its employment tax obligations. Despite these

    20   efforts, Mandustrial fails to comply with its employment tax obligations.

    21             34.       The IRS has explained to Mr. Johnson the necessity of filing timely, staying

    22   current on paying and making the required federal tax deposits, and of the potential

    23   consequences of continued noncompliance. Despite these efforts, Mandustrial repeatedly failed

    24
          United States’ Complaint                     7                     U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                        Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 8 of 17



     1   to comply with its employment tax obligations.

     2             35.       The IRS has recorded NFTLs against Mandustrial with the Pierce County

     3   Auditor, in Tacoma, Washington, as well as with the Department of Licensing in Olympia,

     4   Washington.

     5             36.       The IRS has issued administrative levies against Mandustrial’s bank accounts in

     6   an effort to recover the federal employment taxes owed. However, these levies have not been

     7   sufficient to recover the federal employment taxes owed by Mandustrial.

     8             37.       On April 20, 2017, Mr. Johnson was personally served with a Letter 903, with

     9   accompanying Notice 931, informing him that he was not making federal tax deposits as

    10   required by law. The letter also warned that stricter civil or criminal enforcement procedures

    11   would be considered if Mandustrial failed to make the required deposits within thirty days of the

    12   issuance of the date of the letter. After receipt of the April 20, 2017, letter, Mandustrial

    13   continued its failure to comply with employment tax laws, and has not filed any returns or made

    14   any payments.

    15             38.       The IRS has not been able to bring Mandustrial permanently into compliance with

    16   the federal tax laws through administrative action, and none of the actions taken by the IRS

    17   against Mr. Johnson prove to be an efficient deterrent.

    18             39.       Mandustrial is steadily accruing federal employment tax liabilities. As a result of

    19   its failure to pay over taxes withheld from its employees’ paychecks, the business is being

    20   involuntarily funded by United States taxpayers.

    21             40.       Based on Mandustrial’s and Mr. Johnson’s repeated failures to pay employment

    22   taxes when due, and upon their refusal to do so even when compliance has been repeatedly

    23   demanded by the IRS, Mandustrial and Mr. Johnson are likely to continue to violate federal

    24
          United States’ Complaint                     8                       U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056

5
                          Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 9 of 17



     1   employment tax laws absent injunctive relief.

     2
                                        COUNT I: PERMANENT INJUNCTION
     3
                   41.       The United States incorporates by reference the allegations in Paragraphs 1
     4
         through 40 above.
     5
                   42.       The United States seeks an injunction against Mandustrial and Mr. Johnson
     6
         pursuant to 26 U.S.C. § 7402(a), which authorizes this Court to issue orders of injunction “as
     7
         may be necessary or appropriate for the enforcement of the internal revenue laws.” The
     8
         remedies available to the United States under that statute “are in addition to and not exclusive of
     9
         any and all other remedies.” 26 U.S.C. § 7402(a).
    10
                   43.       An injunction by this Court ordering Mandustrial and Mr. Johnson to comply with
    11
         Mandustrial’s federal tax obligations is necessary and appropriate for enforcement of the internal
    12
         revenue laws and to prevent continued violations of those laws.
    13
                   44.       Mandustrial and Mr. Johnson have substantially interfered with and continue to
    14
         substantially interfere with the administration of the federal employment tax laws by continually
    15
         failing to pay over to the IRS Mandustrial’s employment and unemployment tax obligations as
    16
         required by 26 U.S.C. §§ 3102(a), 3111, 3301 and 3402.
    17
                   45.       Mandustrial and Mr. Johnson have substantially interfered with and continue to
    18
         substantially interfere with the administration of the federal employment tax laws by failing to
    19
         file Mandustrial’s employment and unemployment tax returns (IRS Forms 940 and 941) on time
    20
         as required under 26 U.S.C. §§ 6011 and 6071.
    21
                   46.       Mr. Johnson interferes with the administration of the federal employment tax
    22
         laws, as the sole individual with the power to make financial decisions for Mandustrial, by
    23
         failing to ensure that Mandustrial satisfies the relevant federal employment tax obligations.
    24
          United States’ Complaint                     9                     U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                        Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-514-6056

5
                         Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 10 of 17



     1             47.       The United States is required by law to credit Mandustrial’s employees with

     2   having paid FICA and federal income taxes when that money is withheld from their paychecks

     3   even though Mandustrial failed to remit the funds to the United States.

     4             48.       Because administrative collection actions will not fully pay the employment tax

     5   obligations and because Mandustrial continues to incur additional employment tax obligations

     6   that administrative collection actions cannot satisfy, the United States lacks an adequate remedy

     7   at law.

     8             49.       As a result of Mandustrial’s and Mr. Johnson’s violations of federal employment

     9   tax statutes, the United States has suffered and will continue to suffer irreparable harm,

    10   including, but not limited to:

    11                       a.      The loss of tax revenue, including the loss of the withheld employee

    12                       income and FICA taxes for which the employees have already received credit

    13                       from the IRS and the Social Security Administration;

    14                       b.      The drain on limited IRS resources due to its extensive attempts to bring

    15                       Mandustrial and Mr. Johnson into compliance; and

    16                       c.      The harm to the tax system as a whole, when competitors and the public

    17                        see Mandustrial’s and Mr. Johnson’s continued non–compliance with the very

    18                        federal tax law that others are following.

    19             50.       An injunction, backed by the threat of coercive judicial sanctions for

    20   noncompliance, will compel Defendants to comply with the employment tax laws by timely

    21   filing tax returns and paying employment and unemployment taxes timely and in full. An

    22   injunction will not injure Mandustrial or Mr. Johnson but will merely compel Mandustrial to

    23   conduct its business like every other tax-paying employer in the United States.

    24
          United States’ Complaint                      10                    U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                         Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-514-6056

5
                         Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 11 of 17



     1             51.       An injunction will serve the public good. The federal tax system relies upon

     2   employers to collect and remit to the United States the federal employment taxes they owe. The

     3   Defendants’ failure to make employment tax deposits and to pay over employment taxes

     4   undermines this system of tax collection. By using the unpaid taxes for their own purposes,

     5   Defendants are exacting an involuntary subsidy from United States taxpayers and are also giving

     6   their business an unfair competitive advantage over their law-abiding competitors who comply

     7   with their federal tax obligations.

     8             52.       In the absence of an injunction and the Court’s ability to enforce compliance

     9   through its contempt powers, Mandustrial is likely to continue to obstruct and interfere with the

    10   internal revenue laws to the detriment of the United States.

    11             53.       Similarly, in the absence of an injunction and the Court’s ability to enforce

    12   compliance through its contempt powers, Mr. Johnson is likely to continue to create new

    13   business entities that do not comply with the federal employment tax laws, to the detriment of

    14   the United States.

    15             54.       Despite repeated attempts, the IRS has been unable to prevent Mandustrial and

    16   Mr. Johnson from pyramiding employment tax liabilities. The United States lacks an adequate

    17   remedy at law to prevent continued pyramiding by Mandustrial and Mr. Johnson.

    18

    19             WHEREFORE, the United States respectfully requests that the Court:

    20             A.        Find that Mandustrial and Mr. Johnson have engaged in, and are engaging in,

    21                       conduct interfering with the enforcement of the internal revenue laws;

    22             B.        Find that permanent injunctive relief under 26 U.S.C. § 7402 and the Court’s

    23                       inherent equity powers is appropriate and necessary to prevent Mandustrial and

    24
          United States’ Complaint                     11                      U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056

5
                        Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 12 of 17



     1                      Mr. Johnson from interfering with the enforcement of the internal revenue laws;

     2            C.        Enter an injunction, pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65, and the

     3                      Court’s inherent equity powers, ordering that:

     4                              i. Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     5                                 employer entity that they control to, withhold from each employee’s

     6                                 paycheck an appropriate amount of income tax and the employee portion

     7                                 of FICA and Medicare taxes;

     8                              ii. Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     9                                 employer entity that they control to, timely deposit withheld employee

    10                                 taxes, and employer FICA and Medicare taxes in an appropriate federal

    11                                 depository bank in accordance with federal deposit regulations;

    12                          iii. Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

    13                                 employer entity that they control to, timely deposit FUTA taxes in an

    14                                 appropriate federal depository bank each quarter in accordance with

    15                                 federal deposit regulations;

    16                          iv. Mr. Johnson shall sign and deliver to a designated IRS Revenue Officer,

    17                                 or to such specific location as the IRS may deem appropriate, on the first

    18                                 day of each month, an affidavit stating that the required federal income

    19                                 taxes, FICA and Medicare taxes, and FUTA taxes were fully and timely

    20                                 deposited for each pay period during the prior month;

    21                              v. Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

    22                                 employer entity that they control to, timely file Form 941 employment tax

    23                                 returns and Form 940 unemployment tax returns that come due after the

    24
         United States’ Complaint                         12                     U.S. DEPARTMENT OF JUSTICE
    25   (Case No. )                                                             Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056

5
                        Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 13 of 17



     1                               date of the injunction, and Mr. Johnson shall provide a copy of each filed

     2                               return to a designated IRS Revenue Officer in such manner as the IRS

     3                               deems appropriate, within five days of filing;

     4                          vi. Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     5                               employer entity that they control to, timely pay all required outstanding

     6                               liabilities due on each return required to be filed under the Court’s

     7                               injunction order;

     8                        vii.    Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     9                                employer entity that they control to, timely file with the IRS and the United

    10                                States Social Security Administration, and issue to their employees, accurate

    11                                IRS Forms W-2;

    12                         viii. Mandustrial and Mr. Johnson are enjoined from paying other creditors of

    13                               Mandustrial or from transferring, disbursing, or assigning any money,

    14                               property, or assets of Mandustrial after the date of the injunction order

    15                               until after such time as the required deposits described in paragraphs C-ii

    16                               and C-iii, and any liabilities described in paragraph C-vi, have been paid

    17                               in full, for any tax period ending after the injunction is issued;

    18                          ix. Mandustrial and Mr. Johnson are enjoined from assigning and/or

    19                               transferring money or property to any other entity to have that entity pay

    20                               the salaries or wages of Mandustrial’s employees, except for a commercial

    21                               payroll services provider approved in advance by counsel for the United

    22                               States;

    23

    24
         United States’ Complaint                        13                      U.S. DEPARTMENT OF JUSTICE
    25   (Case No. )                                                             Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056

5
                        Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 14 of 17



     1                              x. Mandustrial and Mr. Johnson shall permit a representative from the

     2                                 Internal Revenue Service to inspect Mandustrial’s books and records

     3                                 periodically, with two business days’ notice of each inspection;

     4                          xi. For the five-year period beginning on the date the injunction order is

     5                                 entered, Mr. Johnson shall notify, in writing, to such Revenue Officer as

     6                                 the IRS designates, if Mr. Johnson comes to form, incorporate, own, or

     7                                 work in a managerial capacity for another business entity, within five

     8                                 business days of such event. Regardless of such notification, the preceding

     9                                 subparagraphs of this paragraph C shall apply to any employer entity

    10                                 controlled by Mr. Johnson.

    11                        xii.      Mandustrial and Mr. Johnson shall provide a copy of the Court’s

    12                                  injunction order to every person authorized to sign checks on behalf of

    13                                  Mandustrial, or otherwise make disbursements of its property, within 30

    14                                  days of entry of the injunction; obtain, from each person, a written

    15                                  acknowledgement of the terms of the injunction and a written

    16                                  commitment that the person will personally determine that all federal

    17                                  employment taxes accruing after the injunction date have been paid over

    18                                  to the IRS prior to making any disbursement of cash or other property;

    19                                  and file with the Court each such writing within seven days of receiving

    20                                  it;

    21                       xiii.      Mandustrial and Mr. Johnson shall provide a copy of the Court’s

    22                                  injunction order to each of Mandustrial’s employees within 30 days of

    23                                  entry of the injunction; obtain, from each person, a written

    24
         United States’ Complaint                         14                     U.S. DEPARTMENT OF JUSTICE
    25   (Case No. )                                                             Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056

5
                        Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 15 of 17



     1                              acknowledgement of receipt of a copy of the Court’s injunction order;

     2                              and file with the Court each such writing within seven days of receiving

     3                              it;

     4                       xiv.   Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     5                              employer entity that they control to, within 30 days of entry of the

     6                              injunction order, file complete and accurate employment tax returns for

     7                              all tax periods that are due but have not yet been filed;

     8                        xv.   Mandustrial shall, and Mr. Johnson shall cause Mandustrial and any other

     9                              employer entity that they control, within 30 days of entry of the

    10                              injunction order, to timely file with the IRS and the United States Social

    11                              Security Administration, and issue to their employees, accurate IRS Forms

    12                              W-2 for the tax periods at issue in this Complaint, to the extent they have

    13                              not done so;

    14                       xvi.   Mandustrial and Mr. Johnson shall file monthly reports with a designated

    15                              IRS Revenue Officer, as well as with the Court, no later than the 20th day

    16                              of each month, attesting that the requisite tax deposits for income, FICA,

    17                              and FUTA taxes have been made.

    18             D.        Retain jurisdiction over this case for a five-year period to ensure compliance

    19                       with this injunction, including authorizing the United States to take post-

    20                       judgment discovery to ensure compliance;

    21             E.        Order that, if Mr. Johnson or Mandustrial violate any term of this injunction,

    22                       then counsel for the United States shall send Defendants written notice of the

    23                       violation, and Defendants shall have 10 days after notification is sent to cure the

    24                       violation;
         United States’ Complaint                      15                     U.S. DEPARTMENT OF JUSTICE
    25   (Case No. )                                                          Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-514-6056

5
                         Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 16 of 17



     1                               i. A “cure” for the violation includes making a late tax deposit and all

     2                                  accruals on such tax; paying delinquent tax shown on a return and all

     3                                  accruals on such tax; filing a delinquent tax return; and providing a

     4                                  delinquent notification to the designated IRS Revenue Officer.

     5                               ii. If counsel for the United States has sent Defendants three separate written

     6                                  notifications for three separate violations, then counsel for the United

     7                                  States shall no longer be obligated to send written notification of a

     8                                  violation.

     9                           iii. If any violation is not cured within ten days of notification or if, after the

    10                                  third notification followed by cures, the United States becomes aware of a

    11                                  new violation by Mr. Johnson or Mandustrial, then the United States shall

    12                                  be entitled to file with this Court a motion for an Order to Show Cause

    13                                  why Mr. Johnson and Mandustrial should not be held in contempt of the

    14                                  injunction; and why Mandustrial should not be ordered to cease doing

    15                                  business immediately; and why Mr. Johnson should not be permanently

    16                                  enjoined from forming, incorporating, or owning another or a successor

    17                                  business entity and from working for any business in any capacity that

    18                                  includes any responsibility for withholding, accounting for, or paying over

    19                                  employment taxes or for filing employment tax returns.

    20              F.        Granting the United States such other and further relief as the Court deems just

    21                        and proper, including costs and attorneys’ fees.

    22   //

    23

    24
          United States’ Complaint                         16                      U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                              Tax Division, Western Region
                                                                                   P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-514-6056

5
                         Case 3:19-cv-05283 Document 1 Filed 04/15/19 Page 17 of 17



     1   Respectfully submitted April 15, 2019.

     2                                                 RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
     3
                                                       /s/Rika Valdman
     4                                                 RIKA VALDMAN
                                                       Trial Attorney, Tax Division
     5                                                 U.S. Department of Justice
                                                       P.O. Box 683
     6                                                 Washington, D.C. 20044-0683
                                                       Telephone: 202-514-6056
     7                                                 Fax: 202-307-0054
                                                       rika.valdman@usdoj.gov
     8
                                                       BRIAN T. MORAN
     9                                                 United States Attorney
                                                       Western District of Washington
                                                       Of Counsel
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24
          United States’ Complaint                17                     U.S. DEPARTMENT OF JUSTICE
    25    (Case No. )                                                    Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-514-6056

5
                                         Case 3:19-cv-05283 Document 1-1 Filed 04/15/19 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    MANDUSTRIAL, LLC; Ian Johnson

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Pierce
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Rika Valdman, (202) 514-6056
U.S. Department of Justice, Tax Division
P.O. Box 683, Ben Franklin Station, Washington, D.C. 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. Section 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit seeking to enforce federal employment tax laws
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/15/2019                                                              /s/ Rika Valdman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 3:19-cv-05283 Document 1-2 Filed 04/15/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 3:19-cv-05283
                                                                       )
                 MANDUSTRIAL LLC; and                                  )
                    IAN JOHNSON                                        )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MANDUSTRIAL, LLC
                                           c/o Ian Johnson
                                           1420 South 359th Street
                                           Federal Way, WA 98003




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Washington, D.C. 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05283 Document 1-2 Filed 04/15/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-05283

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05283 Document 1-3 Filed 04/15/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 3:19-cv-05283
                                                                       )
                 MANDUSTRIAL LLC; and                                  )
                    IAN JOHNSON                                        )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ian Johnson
                                           1420 South 359th Street
                                           Federal Way, WA 98003




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Washington, D.C. 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05283 Document 1-3 Filed 04/15/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-05283

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
